Case 2:20-cv-15254-MCA-MAH Document 1-1 Filed 10/30/20 Page 1 of 8 PagelD: 4

Exhibit A

1264117v.1
Case 2:20-cv-15254-MCA-MAH

©). CT Corporation

Document 1-1 Filed 10/30/20 Page 2 of 8 PagelD: 5

Service of Process
Transmittal
10/02/2020

CT Log Number 538339982

TO: Sue Carlson

Target Corporation

1000 Nicollet Mall

Minneapolis, MN 55403-2542
RE: Process Served in New Jersey
FOR: = Target Corparatian (Domestic State: MN)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:
DOCUMENT(S) SERVED:

COURT/AGENCY:

NATURE OF ACTION:
ON WHOM PROCESS WAS SERVED:
DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:
ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

SIGNED:
ADDRESS:

For Questions:

SAVONIA WADE, Pitf. vs. TARGET, et al., Dfts. // To: TARGET CORPORATION

None Specified
Case # ESXL00513820

Personal Injury - Failure to Maintain Premises in a Safe Condition
The Corporation Trust Company, West Trenton, NJ

By Process Server on 10/02/2020 at 15:01

New Jersey

None Specified

None Specified

CT has retained the current log, Retain Date: 10/05/2020, Expected Purge Date:
10/10/2020

Image SOP

Email Notification, Non Employee Litigation Target gl.legal@target.com

The Corporation Trust Company
1999 Bryan St Ste 900
Dallas, TX 75201-3140

877-564-7529
MajorAccountTeam2@wolterskluwer.com

Page 1 of 1/ SA

Information displayed on this transmittal is for CT
Corporation's record keeping purposes only and is provided to
the recipient for quick reference. This information does not
constitute a tegal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselves. Recipient is
responsible for interpreting said documents and for taking
appropriate action. Signatures on certified mail receipts
confirm receipt of package only, not contents,
Case 2:20-cv-15254-MCA-MAH Document 1-1 Filed 10/30/20 Page 3 of 8 PagelD: 6
fr
/

Almonacy Law Finn

Pierre Emmanuel Almonacy, Esq.
1466 Momis Avenue,

Union, NJ 07083

(908) 688-5500

ATTORNEY FOR THE PLAINTIFF

SAVONIA WADE SUPERIOR COURT OF NEW JERSEY
LAW DIVISION
Plaintiff Essex COUNTY
DOCKET NO.: ESX-L-005138-20
=“V-
CIVIL ACTION
TARGET, ET AL
Defendant(s) SUMMONS

 

 

FROM THE STATE OF NEW JERSEY TO: TARGET CORPORATION

The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The complaint attached to this
summons states the basis for this lawsuit. If you dispute this complaint, you or your attorney must file a written answer or motion
and proof of service with the deputy clerk of the Superior Court in the county listed above within 35 days from the date you
received this summons, nol counting the date you received it. (A directory of the addresses of each deputy clerk of the Superior
Court is available in the Civil Division Management Office in the county listed above and online at

bttp://www judiciary.state.nj.us/prose/10153_deptyclerktawref.pdf.) [f the complaint is one in foreclosure, then you must file your
written answer or motion and proof of service with the Clerk of the Superior Court, Hughes Justice Complex, P.O. Box 971,
Trenton, NJ08625-0971. A filing fee payable ta the Treasurer, State of New Jersey, and a completed Case Information Statement
(available from the deputy clerk of the Superior Court) must accompany your answer or motion when it is filed. You must also
send a copy of your answer or motion to plaintiff's attomey whose name and address appear above, or to plaintiff, if no attorney is
named above. A telephone call will not protect your rights; you must file and serve a written answer or motion (with fee of
$175.00 and completed Case Infonnation Statement) if you want the court to hear your defense.

If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against you for the relief
plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the Sheriff may seize your money, wages, or
property to pay all or part of the judgment.

If you cannot afford an attorney, you may call the Legal Services office in the county where you live or the Legal Services of New
Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). If you do not have an attorney and are not eligible for free legal
assistance, you may obtain a referral to an attomey by calling one of the Lawyer Referral Services. A directory with contact
information for local Legal Services Offices and Lawyer Referral Services is available in the Civil Division Management office in
the county listed above and online at hitp:/Avww.judiciary.state.nj.us/prose/10153_deptyclerklawref.pdl-

fsf Michelle M_ Smith
Michelle M. Smith,
Clerk of the Superior Court

DATED: October !, 2020
Name of the Defendant(s) to be served: TARGET CORPORATION

Address of the Defendant(s) to be served: C/O CORPORATION TRUST COMPANY, RA, 820 BEAR TAVERN
ROAD, WEST TRENTON, NJ 08618
Case 2:20-cv-15254-MCA-MAH Document 1-1 Filed 10/30/20 Page 4 of 8 PagelD: 7

“COAT "UUY 1I0TLZU VOU ALY IU. IVE ry PUI balls I. Lev ZucuUroUNoZYU

 
 

PIERRE EMMANUEL ‘A LMONAGY « -Auomey' iD: 042832000
1466 Morris ave:

 

 

pocket NOs

CIVIL, ACTION
AMENDED ‘COMPLAINT AND.JURY

DEMAND

 

KYZ (A, SERIES OF FICTITIOUS: NAMES).
Defendant

 

 

Oiatige, Couiity.of Essex, Stateof New Jersey.

2: Defendant; Target; whose primary busitiess:dddress is 100, 14! Street, in:the City

SEP are County of Hudson; nappa

 

4.. Fictitious Party, designated as John Doe, swabs identity are:uaknown to the

Plaintiff, are-who:owned, occupied, .and/or.operated the-property located:at: E00:

   
  
   

14” Street,-in the; City of Jérsey’ City, Cot ty:6F:Tudson, State:of New Jersey.

   
 

Case 2:20-cv-15254-MCA-MAH Document 1-1 Filed 10/30/20 Page 5 of 8 PagelD: 8

veer ee ee RR ee eee ee ee ym a ee me ee cme tee ene

-5. Fictitious:Parties, se teaigiaten as AB OXYZ,, Whose identities areunknowwn:to-the

State of New Jézsey:

‘ha

. "The aforementioned ‘Defendants owned, occupied. operated and/or.maintained'the
‘subject premises.

3.. Thé.aforéniénitionéd Defendants were-respoansible: for the:carevand miaittenante’of
thesubject. premises.

4: ‘Qi of about August 11,2018, there: existed a hazardous atid dangerous condition
On the Subject property in:thé form of “water like or wax like-substarice-dt glue
like’ substance” that. was left-on, the floor, of the premises by:the:aforementioned:
Defendants: 7 :

5: -Due'to the-hazatdous conditions,:Plaintifé suffered both seriousiand permanent:

iinjtiries,

FIRST-COUNT
NEGLIGENCE

facts”:

 

“a

 
Case 2:20-cv-15254-MCA-MAH Document 1-1 Filed 10/30/20 Page 6 of 8 PagelD: 9

a ee a ee reer FEO yo re ee ey ee er i

 

inspected, maintained and/or repaired by the-Defendants, through their-agerits, servants or

efiployees.

 

 

   

TEA violation of this duty; Det

 

‘RERLIBEys carelessly anid th disregard of this duty, peemusted the ipretnises to:becomesand .
feMain nah linsafe.cofidition and'in sich a thatter as:to-create a fluisance-and'to render-the.
fiierices unsafe for:persons lawfully- thereon, including. Plaintiff, who-was-caused.to fall.
causing sefiods personal. injuries.

{2. Defendants were negligent in:that they:

a. Did-not keep the premises in'a'safe condition.

 

G. CaSed.a dangerous condition.t6 exist;

‘d. Allowed.a nuisance to exist;

 
Case 2:20-cv-15254-MCA-MAH Document 1-1 Filed 10/30/20 Page 7 of 8 PagelD: 10

bee re ee le ee a Te FO og Or we Pte Pee Bee we Fe =

é: Failed to provide proper sateeuards.andéor wamings on the: property;

f: ‘Railéd:to provide safe.and cleat access, for petsonis-allowed upoin. and invired torus thE

property,
g: Failed to:keep'the property. free and clear-of any dangerousisubstances;

hi. Was otherwise negligent iit: the:maintenance'of the premises

Asa direct anid: proxiniate: result of the negligence ofthe Defendatis, Target, Target

 
   

lingbection , and/or tepait oF the Subjett j
serious ‘and:permanent injuries, Plaintiff was cause to suffer great pain and ianguish and
will:in the: future’ because! to suffer great paincand ‘anguish; she was caused to. lose: time
frori her -etiployinienit atid: wWill.,.it the fuituté, be caused:to:lose time. frofther-emplayment,

sli¢. was. caused to ificur niédical-eXpeiises and-will, iithe-futuré be caused t6'incur-tiedical

Jokin: Doe; arid. ABC-XYZ, jointly, severally orin the alternative in:the. amount:of their;damages,

together. with.interest-and costs:ofisuit,

14.

15.

 

  

p.COtRE
(“Fictitious Doe and ABC-XYZ Defendants”)

‘Plaintiff‘hereby reasserts and ré-alleges: the: Statements made in. Patagraphs.1<5.as‘the

facts?"

At thé-aforesaid tifie,and place, Defendant; John Doeyahd ABC-XYZ were. at unknown

 

uted, directly or i aditeetly tthe ge

 
Case 2:20-cv-15254-MCA-MAH Document 1-1 Filed 10/30/20 Page 8 of 8 eee 11

Mee Re VY oY MVS EVERY EU ETUCYY TF bere yk bat ee vere re

 

incident heréin:and — uries and damages'su Frerediby Plaintiff, Savonia ‘Wade:

 

serious ‘and permanent. injuries: ‘Plaintiff Was: ‘cause.to suffer great ‘patir: and anguish and.

Wilk in théesfutuire be.cause to oan ‘pain: a she was ‘caused to’ lose tinte:

 

expenses: she has been, and wil! in: the nie b8 be disabled andipre: en to:

ben necessarysatiairs« and’ business:

 

 

 

 

  
